   Case: 1:18-cv-07686 Document #: 407 Filed: 02/26/20 Page 1 of 3 PageID #:4394




                     UNITED STATES DISTRICT COURT
          NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

 IN RE: Lion Air Flight JT 610 Crash
                                                     Lead Case: 1:18-cv-07686
 HENDRARTI HENDRANINGRUM, as                         Original Case No.: 1:19-cv-02074
 Personal Representative of the Estate of
 JANU DARYOKO,
                                                     Hon. Thomas M. Durkin
                               Plaintiffs,
           v.
 THE BOEING COMPANY,
                               Defendant.


  JOINT STIPULATION OF DISMISSAL OF CLAIMS OF PLAINTIFF HENDRARTI
                          HENDRANINGRUM

       It is hereby stipulated and agreed, pursuant to Federal Rule of Civil Procedure Rule

41(a)(1)(A)(ii), by and between the Plaintiff, Hendrarti Hendraningrum, as Personal

Representative of the Estate of Janu Daryoko, deceased, and Defendant, The Boeing Company,

through undersigned counsel, that the claims of Plaintiff be dismissed, with prejudice and without

costs to any party, all costs having been paid and all matters in controversy for which said actions

were brought have been fully settled, compromised, or adjourned. The Court retains jurisdiction

to effectuate settlement, including enforcement, adjudication of liens, approval where necessary,

and any other pendant matters. This fully resolves case number 19-cv-02074, previously

consolidated with case number 18-cv-07686.

Dated: February 26, 2020

Respectfully submitted,

 /s/ Brian S. Kabateck                                /s/ Bates McIntyre Larson
 Brian S. Kabateck                                    Bates McIntyre Larson
 CA Bar No. 152054                                    BLarson@PerkinsCoie.com
 Kabateck LLP                                         Daniel T. Burley
 633 W 5th Street Suite 3200                          DBurley@PerkinsCoie.com

                                                 1
  Case: 1:18-cv-07686 Document #: 407 Filed: 02/26/20 Page 2 of 3 PageID #:4395




Los Angeles, CA 90071                       Perkins Coie LLP
(213) 217-5000                              131 S. Dearborn, Suite 1700
bsk@kbklawyers.com                          Chicago, IL 60603
Admitted Pro Hac Vice
                                            Mack H. Shultz
                                            MShultz@PerkinsCoie.com
                                            Gretchen M. Paine
                                            GPaine@PerkinsCoie.com
                                            Perkins Coie LLP
                                            1201 Third Ave., Suite 4900
                                            Seattle, WA 98101
                                            T: (206) 359-8000
                                            F: (206) 359-8000

                                            Dan K. Webb
                                            dwebb@winston.com
                                            Christopher B. Essig
                                            cessig@winston.com
                                            Julie M. Johnson
                                            jmjohnson@winston.com
                                            Winston & Strawn LLP
                                            35 West Wacker Drive
                                            Chicago, IL 60601-9703
                                            T: (312) 558-5600

Attorney for Plaintiffs                     Attorney for Defendant The Boeing
                                            Company




                                        2
   Case: 1:18-cv-07686 Document #: 407 Filed: 02/26/20 Page 3 of 3 PageID #:4396




                             CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that s/he served the JOINT STIPULATION OF

DISMISSAL OF CLAIMS OF PLAINTIFF HENDRARTI HENDRANINGRUM upon all counsel

of record via CM/ECF on February 26, 2020.



Dated: February 26, 2020                              /s/ Brian S. Kabateck
                                                      Brian S. Kabateck
                                                      Attorney for Plaintiffs




                                             3
